Citation Nr: 0122218	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-02 742	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to service connection for paranoid schizophrenia 
with depression.




ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  The Board remanded this 
matter to the RO in May 2000 for additional development.  


FINDING OF FACT

The veteran's paranoid schizophrenia with depression is 
related to his active military service.


CONCLUSION OF LAW

The veteran has paranoid schizophrenia with depression that 
is the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also promulgated, generally effective as 
of the same date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This law sets forth requirements for 
notifying and assisting a veteran in developing his claim.  
The Board finds that even though this law was enacted during 
the pendency of this appeal, and does not appear to have been 
considered by the RO in supplemental statements of the case, 
there is no prejudice to the veteran in proceeding with this 
appeal.  

The Board finds that the veteran was provided with adequate 
notice and assistance as to the evidence needed to 
substantiate his claim.  The veteran was notified by letter, 
rating decision, statement of the case, and supplemental 
statements of the case of the evidence necessary to support 
his claim.  The RO acquired private medical records, obtained 
Social Security Administration records, provided the veteran 
with VA examinations, and obtained a VA medical opinion.  In 
short, the Board concludes that all notification and 
assistance requirements were met by the RO.  Finally, the 
Board observes that, as explained below, this decision grants 
the benefit sought on appeal, thereby rendering harmless any 
lack of compliance with the Veterans Claims Assistance Act of 
2000.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2000).  Generally, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  In addition, a 
psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2000).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This requirement typically cannot be met by lay testimony 
because lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2000).

In this case, the veteran's service medical records include 
an enlistment examination of December 1958 that identified no 
psychiatric abnormality.  In June 1962, the veteran was 
hospitalized with the diagnosis of schizophrenic reaction, 
catatonic type.  It was noted that he had been in confinement 
at the time of his episode of decompensation.  The initial 
mental status examination noted that the veteran was alert 
and oriented, with a somewhat flattened affect, and that his 
thought process exhibited no bizarre or psychotic 
characteristics.  However, his personality showed social 
constriction and schizoid tendencies.  The veteran reported 
that he was unable to adjust to military life and that he had 
been the subject of 10 to 12 disciplinary actions and 2 
summary courts martial.

The veteran cooperated with the treatment program and his 
diagnosis was changed to schizoid personality in August 1962.  
It was thereafter determined that he was unfit for duty and 
he was discharged from service in October 1962.  The Board of 
Medical Survey determined that the veteran's schizoid 
personality was not incurred in the line of duty, and that it 
existed prior to enlistment and was not aggravated by 
service. 

The veteran submitted copies of his Certificate of Acceptance 
into the U.S. Marine Corps and a January 1959 letter from the 
U.S. Marine Corps to his parents.  These documents show that 
he had passed all mental and physical requirements necessary 
for entrance into the U.S. Marine Corps.  The veteran also 
submitted a high school transcript which shows that he was an 
essentially average student with some participation in 
extracurricular activities.

Records from Mt. Pleasant Mental Health Institute show that 
the veteran was hospitalized from October 1969 to February 
1970.  At that time, the veteran reported that his 
psychiatric illness began with a mental breakdown in service, 
and that he had a poor work history since service.  The 
veteran was diagnosed with mild paranoid schizophrenia in 
partial remission.

Records from Conemaugh Valley Memorial Hospital show that the 
veteran was admitted in January 1974, October 1980, February 
1981, and September 1982.  These hospitalizations occurred 
after exacerbations of what was diagnosed as paranoid 
schizophrenia.  The veteran usually presented as alert and 
oriented, with a flat affect, depressed mood, and complaints 
of paranoia and auditory hallucinations. 

Records from Somerset State Hospital disclose that the 
veteran was hospitalized from March to July 1981.  Prior to 
admission, the veteran had threatened others, had heard 
auditory hallucinations, and had stopped his medication.  
Upon admission, he exhibited a very flattened affect, no 
motivation, and severe withdrawal.  The veteran was again 
admitted from September 1982 to April 1983.  He reported 
visual and auditory hallucinations prior to admittance.  The 
veteran was diagnosed with acute exacerbation of chronic 
paranoid schizophrenia, as well as schizoid personality 
disorder.  

The veteran was again hospitalized from September 1983 to 
March 1984.  He was in an acutely psychotic state at the time 
of admission.  During an admission from January to October 
1985, the veteran was diagnosed with chronic paranoid 
schizophrenia and borderline personality disorder with 
paranoid, hysterical and depressive features.  The veteran 
complained of depression and auditory hallucinations upon 
admission.  Initial mental status examination found the 
veteran to be oriented, but to have moderate looseness of 
association, paralogical thinking, and marginally coherent 
speech.  It was noted at admission that the veteran 
experienced depression as an element of schizophrenic 
decompensation, not as clinical depression.  

Records from Richard M. Kastelic, M.D., include diagnoses of 
schizophrenia and depression in August 1997.  Records from 
Charles J. Kaczey, D.O., show that the veteran was maintained 
on prescription medication and received psychiatric care from 
1987 through 1997.

At a VA examination in January 1998, the examiner stated that 
he had reviewed the veteran's claims file but he did not 
discuss the service medical records.  The veteran reported 
that he used medication and that he had no current 
complaints.  The diagnosis was chronic paranoid 
schizophrenia, in full remission, stable on medication.  The 
examiner offered no opinion as to any relationship between 
the veteran's psychiatric disorder and his period of active 
service.

Records received from the Social Security Administration 
include a May 1974 examination performed by Roy W. Goshorn, 
M.D., a January 1975 examination by William C. Ryan, M.D., 
January 1975 to March 1976 treatment records of Peter R. 
Francis, M.D., July 1974 and February 1977 aptitude and 
intelligence testing performed by Murray K. Teris, Ph.D., and 
a March 1977 examination performed by Gary E. Bell, M.D.  Dr. 
Goshorn diagnosed the veteran as permanently and totally 
disabled due to advanced schizophrenia of the catatonic type.  
Dr. Ryan diagnosed the veteran with paranoid schizophrenic 
reaction.  Dr. Bell diagnosed the veteran with chronic 
paranoid schizophrenia.  The Social Security Administration 
determined that the veteran was disabled as of September 1974 
due to schizophrenic reaction.

At a VA examination in December 2000, the examiner stated 
that he had reviewed the veteran's claims file.  However, he 
did not discuss the veteran's October 1969 hospitalization 
and referred to January 1974 as the veteran's initial post-
service hospitalization.  The examiner stated that he 
believed that the most appropriate diagnosis for the veteran 
was schizophrenia, paranoid type.  The examiner questioned 
the accuracy of the diagnosis of schizoid personality in 
service because there was nothing to suggest that the veteran 
had had any schizoid personality features prior to or since 
his military service.  The examiner believed that a better 
diagnosis would have been adjustment disorder with depressed 
mood, or major depressive disorder of a single episode with 
psychotic features, or a brief psychotic disorder.  He 
suspected that the veteran had difficulty adjusting to 
military life and to the birth of his first child and 
suffered some type of adjustment reaction which included a 
significant degree of depression.  However, he could not rule 
out some type of psychotic disorder.  The examiner did not 
believe that the veteran had a mental disorder prior to 
service.  He indicated that, on discounting the findings of 
the service medical records, it was felt that the veteran had 
a brief psychotic disorder that could have easily been a 
precursor for the paranoid schizophrenia that was later 
diagnosed.  

The VA examiner subsequently provided an addendum in which he 
clarified that the veteran did not have a psychiatric or 
personality disorder prior to service.  He also did not 
believe that the veteran had a personality disorder during 
service.  In his opinion, the veteran had a brief psychotic 
disorder in service that could have been the precursor for 
the paranoid schizophrenia that was later diagnosed.  The 
examiner also felt that, because of the length of time 
between military service and the diagnosis of paranoid 
schizophrenia, the veteran did not have schizophrenia during 
service or shortly thereafter.  The examiner therefore 
concluded that the schizophrenia itself developed later in 
life and had no relationship to service.  

Based upon the above findings, the Board concludes that the 
relevant evidence is, at the least, in relative equipoise, 
and that service connection for paranoid schizophrenia with 
depression is warranted.  The Board observes that the veteran 
initially was diagnosed with schizophrenic reaction, 
catatonic type, in service.  This diagnosis was changed to 
schizoid personality and the personality disorder was held to 
have preexisted service.  However, the record contains no 
objective evidence that the veteran suffered any psychiatric 
or personality disorder prior to service.  In fact, the 
entrance examination was negative for any relevant disorder 
and the veteran had served for more than three years without 
incident before his schizoid episode.  Notably, a VA examiner 
who reviewed the entire record concluded that the diagnosis 
of schizoid personality in service was inaccurate.  Rather, 
he opined that the veteran had a brief psychotic disorder in 
June 1962.  He also stated that the veteran had no 
psychiatric or personality disorder prior to service.  
Accordingly, as the veteran suffered a psychotic disorder in 
service that did not preexist service, the only remaining 
question before the Board is whether the veteran's current 
paranoid schizophrenia is related to his problems in service.

The Board finds that the veteran's psychotic episode in 
service was the initial manifestation of his paranoid 
schizophrenia or, as noted by the VA examiner, the precursor 
to his developing schizophrenia.  The veteran was initially 
diagnosed with schizophrenic reaction, catatonic type, in 
service.  In subsequent years, the veteran was also diagnosed 
with schizophrenia of the catatonic type.  Moreover, the 
objective findings during the psychiatric assessment in 
service were similar to the findings of subsequent examiners.  
Most importantly, the recent VA examiner found that the 
veteran's brief psychotic disorder in service was likely the 
precursor for the paranoid schizophrenia that was later 
diagnosed.

The veteran was first diagnosed with paranoid schizophrenia 
in 1969 and since that time, has suffered from chronic and 
debilitating mental illness.  The Board acknowledges that the 
VA examiner found that the length of time between the 
veteran's diagnosis of paranoid schizophrenia and his episode 
during active service ruled out the likelihood that he had 
paranoid schizophrenia in service or shortly thereafter.  
However, as mentioned above, the examiner did not discuss the 
1969 hospitalization and apparently believed that the veteran 
was initially diagnosed in 1974.  More importantly, even 
though schizophrenia itself was not clearly diagnosed until 
after service, it appears likely that the problems the 
veteran had in service were precursors to his developing the 
acquired psychiatric illness.  Under such circumstances, a 
grant of service connection is warranted.  38 C.F.R. 
§ 3.303(d) (2000).  


ORDER

Service connection for paranoid schizophrenia with depression 
is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

